Corrected Notice of Allowability

Information Disclosure Statement
	The information disclosure statement filed 12/20/2021 has been considered.

Allowable Subject Matter
Claims 1, 3, 4, 7-11, 13-15 and 17-19 are allowed over the prior art of record filed in the information disclosure statement for the same reasons identified in the notice of allowability filed 12/9/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 4, 2022